


















LOUISIANA-PACIFIC CORPORATION


2013 OMNIBUS STOCK AWARD PLAN


ARTICLE 1.
ESTABLISHMENT AND PURPOSE



1.Establishment: The 2013 Omnibus Stock Award Plan (the “Plan”) will become
effective on the date on which the Plan is approved by the Louisiana-Pacific
Corporation stockholders (“Effective Date”). If the stockholders approve the
Plan, then the Louisiana-Pacific Corporation Amended and Restated 1997 Incentive
Stock Award Plan, the Louisiana-Pacific Corporation 1992 Non-Employee Director
Stock Option Plan, the Louisiana-Pacific Corporation 2000 Non-Employee Director
Restricted Stock Plan, and the 2011 Non-Employee Director Phantom Share Plan
(collectively referred to as the “Prior Plans”) will terminate on the Effective
Date, and no new awards may be granted under such Prior Plans; provided that
each such Prior Plan shall continue to govern awards outstanding as of the date
of such Prior Plan's termination and such awards shall continue in force and
effect until terminated pursuant to their respective terms. Nothing herein is
intended to alter or amend any outstanding award agreement for grants under the
Prior Plans.
2.Purpose. The purpose of the Plan is to promote the long-term interests of the
Corporation and its stockholders by aiding the Corporation in attracting,
retaining, and motivating employees, officers, and directors, and to further
enhance the mutuality of interests between such employees, officers and
directors and Louisiana-Pacific Corporation's stockholders. The Plan is designed
to serve this purpose by periodically granting equity-based awards and
encouraging employees, officers, and directors to acquire and maintain an
ownership interest in Louisiana-Pacific Corporation.


ARTICLE 2. DEFINITIONS


1.Defined Terms. The following definitions are applicable to the Plan:


"Administrator" means the Board of Directors (“the Board”) of Louisiana-Pacific
Corporation to the extent the Board has retained authority and responsibility as
administrator of the Plan. “Administrator” shall also mean a Board committee to
the extent such Board committee has been delegated authority and responsibility
by the Board.


"Award" means an award or grant made to a Participant pursuant to the Plan.


"Award Agreement" means an agreement as described in Section 6.4 of the Plan.




--------------------------------------------------------------------------------






"Board" means the Board of Directors of the Corporation.


“Change of Control” means:


(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, (a "Person")) of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of common stock of the
Corporation (the "Outstanding Corporation Common Stock") or (ii) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the "Outstanding
Corporation Voting Securities"); provided, however, that for purposes of this
subsection (a), the fol-lowing acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Corporation, (ii) any acquisition
by the Corporation, (iii) any acquisition by any em-ployee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation or (iv) any acquisition pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section; or
    
(b)    Individuals who, as of the Effective Date, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the
Corporation's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on be-half of a Person other than the Board; or


(c)     Consummation by the Corporation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation or the acquisition of assets of another entity (a
"Business Combination"), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respec-tively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
imme-diately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (exclud-ing any employee benefit plan (or related trust) of the
Corporation or such corporation re-sulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then out-standing
voting securities of such corporation except




--------------------------------------------------------------------------------




to the extent that such ownership existed prior to the Business Combination and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or


(d)    Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.


"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor thereto, together with rules, regulations, and
interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.


"Common Stock" means the common stock, $1 par value, of the Corporation or any
security of the Corporation issued in substitution, exchange, or lieu thereof,
adjusted as provided in Article 12 (Adjustments upon Certain Changes in
Capitalization).


"Corporation" or “Louisiana-Pacific Corporation” means Louisiana-Pacific
Corporation, a Delaware corporation, or any successor corporation thereto, and
each and every Subsidiary.


“Director” means a member of the Board.


“Disability” means the absence of the Participant from the Participant's duties
on a full‑time basis for 180 consecutive business days as a result of incapacity
due to mental or physical illness which is determined to be total and permanent
by a physician selected by the Corporation and acceptable to the Participant or
the Participant's legal representative.


“Effective Date” has the meaning in Section 1.1.    


"Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations, and interpretations promulgated thereunder. Where the context so
requires, any reference to a particular Exchange Act section will be construed
to refer to the successor provision to such Exchange Act section.


“Extraordinary Distribution” means a dividend or other distribution payable in
cash or other with respect to the Corporation's Common Stock where the aggregate
amount or value of the dividend or distribution exceeds 5% of the aggregate Fair
Market Value of all outstanding Common Stock as of the business day immediately
preceding the date the dividend or distribution is declared by the Board.


"Fair Market Value" means on any given date, the closing price per share of
Common Stock as reported for such day by the principal exchange or trading
market on which Common Stock is traded (as determined by the Administrator) or,
if Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded. If the Common Stock is not listed on a stock exchange
or if trading activities for Common Stock are not reported, the Fair Market




--------------------------------------------------------------------------------




Value will be determined by the Board or an Administrator, consistent with
applicable legal requirements (including, if applicable, the requirements of
Code Section 409A).     


“Non-Employee Director” means a director of the Corporation who meets the
definition of a “non-employee director” under Rule 16b-3(b)(3) promulgated under
the Exchange Act.    


"Participant" means an employee, officer or director of the Corporation who is
granted an Award under the Plan.


"Plan" means the Louisiana-Pacific Corporation 2013 Omnibus Stock Award Plan, as
set forth herein and as it may be hereafter amended from time to time.
    
“Prior Plans” has the meaning in Section 1.1.


“Restricted Stock” means a Share that is subject to a risk of forfeiture or
restrictions on transfer or both a risk of forfeiture and restrictions on
transfer.


“Restricted Stock Unit” means a contractual right to receive a payment and/or
Share(s) equal to the Fair Market Value of one Share that is subject to a risk
of forfeiture or restrictions on transfer or both a risk of forfeiture and
restrictions on transfer.






--------------------------------------------------------------------------------




“Retirement” means, except as otherwise determined by the Administrator and set
forth in an Award Agreement, termination of employment or service with the
Corporation as a result of early or normal retirement in accordance with the
terms of a retirement plan maintained by the Corporation.


"Share" means a share of the Corporation's Common Stock.


"Subsidiary" means with respect to the Corporation, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by the Corporation or one or more of the other
Subsidiaries of the Corporation or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Corporation or one or more Subsidiaries of the Corporation or a combination
thereof.


"Vest" or "Vested" means:


(a)    In the case of an Award that requires exercise, to be or to become
immediately and fully exercisable and free of all restrictions;


(b)    In the case of an Award that is subject to forfeiture, to be or to become
nonforfeitable, freely transferable, and free of all restrictions;


(c)    In the case of an Award that is required to be earned by attaining
specified performance goals, to be or to become earned and nonforfeitable,
freely transferable, and free of all restrictions; or


(d)    In the case of any other Award as to which payment is not dependent
solely upon the exercise of a right, election, exercise, or option, to be or to
become immediately payable and free of all restrictions.


ARTICLE 3. ADMINISTRATION AND AUTHORITY


1.General. The Plan will be administered by the Board which may delegate its
powers and duties to one or more committees of the Board. The Board or Board
committee with authority under this Plan will be referred to as Administrator
for each of their authorized powers. Any exercise of authority with respect to
the administration of awards to officers (as described for purposes of Section
16 of the Exchange Act) shall be by Non-Employee Directors and will be subject
to the requirements of Rule 16b-3 promulgated under the Exchange Act, the rules
of the principal stock exchange on which the Common Stock is traded, and other
applicable laws and regulations.
2.Administration. In addition to the authority specifically granted to the
Administrator in section 3.3 of this plan, the Administrator has full
discretionary authority to administer this Plan, including but not limited to
the authority to: (a) interpret the provisions of this Plan; (b) prescribe,
amend and rescind rules and regulations relating to this Plan; (c) correct any
defect, supply any




--------------------------------------------------------------------------------




omission, or reconcile any inconsistency in any Award or Award Agreement in the
manner and to the extent it deems desirable to carry this Plan into effect; and
(d) make all other determinations necessary or advisable for the administration
of this Plan. All Administrator determinations shall be made in the sole
discretion of the Administrator and are final and binding on all interested
parties.
3.Authority. Subject to the terms of the Plan, the Administrator will select the
Participants, determine the types of Awards to be granted to Participants,
determine the Shares or Share units subject to Awards, and determine the terms
and conditions of individual Award Agreements. The Administrator shall have the
authority to amend any outstanding Awards or agreements relating to outstanding
Awards, provided that no amendment shall be made that would materially and
adversely affect the rights of any Participant without his or her consent.
4.Liability and Indemnification. No officer or director will be liable for any
action or determination made in good faith with respect to the Plan, any Award,
or any Participant. To the maximum extent permitted by law, the Corporation
shall indemnify and hold harmless each officer and director from and against (a)
any loss, cost, liability or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
pursuant to the terms and conditions of any Award except for actions taken in
bad faith or failures to act in bad faith, and (b) any and all amounts paid by
him to her in settlement thereof, with the Corporation's approval, or paid by
him or her in satisfaction of any judgment in any such claim, action, suit or
proceeding against him or her, provided that such member shall give the
Corporation an opportunity, at its own expense, to handle and defend it on his
or her own behalf. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Corporation's certificate of incorporation, bylaws, by contract, as a
matter of law or otherwise or under any other power that the Corporation may
have to indemnify or hold harmless each such person.


ARTICLE 4. DURATION OF THE PLAN AND SHARES SUBJECT TO THE PLAN


1.Duration of the Plan. The Plan will remain in effect until the earliest to
occur of (a) ten years after the Effective Date, (b) the date on which Awards
have been granted covering all available Shares and all outstanding Awards have
been exercised, settled, or terminated in accordance with the terms of the
applicable Award Agreement(s), and (c) the date as of which the Plan is
otherwise terminated by the Board. Termination of the Plan will not affect
outstanding Awards.
2.General Limit on Awards. Subject to adjustment pursuant to Article 12 (Changes
in Capitalization) of the Plan, the maximum number of Shares for which Awards
may be granted under the Plan may not exceed the total of 2,000,000 Shares
increased by the number of shares of Common Stock remaining available for
issuance under the 1997 Incentive Stock Award Plan (ISAP) as of the Effective
Date.
3.Additional Limits on Specific Awards. Subject to adjustment pursuant to
Article 12 (Changes in Capitalization) of the Plan, Awards under the Plan are
subject to the following additional limits:
(a)The aggregate number of Shares that may be made subject to stock options and
stock appreciation rights granted under the Plan to any individual Participant
during any one calendar year may not exceed 1,000,000 Shares.




--------------------------------------------------------------------------------




(b)The maximum aggregate number of Shares that may be issued or transferred
pursuant to incentive stock options granted under the Plan is 2,000,000 Shares.
(c)The maximum number of Shares that may be made subject to Awards granted under
Article 9 (Performance Shares) to a Participant who is, or is determined by the
Administrator to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision) (a “Covered Employee”),
which Awards are intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code, during any one
calendar year may not exceed 500,000 Shares.
(d)The maximum number of Shares that may be made the subject of Awards granted
under Article 10 (Restricted Stock) to a Covered Employee, which Awards are
intended to satisfy the requirements for “qualified performance-based
compensation” under Section 162(m) of the Code, during any one calendar year may
not exceed 500,000 Shares.
(e)The maximum number of Shares that may be made subject to Awards granted under
Article 11 (Other Stock Awards) to a Covered Employee, which Awards are intended
to satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code, during any one calendar year may not exceed 500,000
Shares.


4.Stock Subject to Plan
(a)Subject to section 4.2, the total number of Shares that may be delivered
pursuant to Awards shall be 2,000,000. Additionally, the number of Shares
available for delivery under the Plan shall be adjusted as provided in Article
12. Shares delivered under the Plan may be authorized but unissued shares or
treasury shares that the Corporation acquires in the open market, in private
transactions or otherwise.
(b)In calculating the number of Shares that remain available for delivery
pursuant to Awards at any time, the following rules shall apply:
(1) The number of Shares available for delivery shall be reduced by the number
of Shares subject to an Award and, in the case of an Award that is not
denominated in Shares, the number of Shares actually delivered upon payment or
settlement of the Award.
(2) The number of Shares tendered (by actual delivery or attestation) or
withheld from an Award to pay the exercise price of the Award or to satisfy any
tax withholding obligation or liability of a Participant shall be added back to
the number of Shares available for delivery pursuant to Awards.
(3) The number of Shares in respect of any portion of an Award that is canceled
or that expires without having been paid or settled by the Corporation shall be
added back to the number of Shares available for delivery pursuant to Awards to
the extent such Shares were counted against the Shares available for delivery
pursuant to clause (1).
(4) If an Award is settled or paid by the Corporation in whole or in part
through the delivery of consideration other than Shares, or by delivery of fewer
than the full number of Shares that was counted against the Shares available for
delivery pursuant to clause (1) there shall be added back to the number of
Shares available for delivery pursuant to Awards the excess of the number of
Shares that had been so counted over the number of Shares (if any) actually
delivered upon payment or settlement of the Award.




--------------------------------------------------------------------------------




ARTICLE 5. ELIGIBILITY


Directors, officers, and employees of the Corporation who, in the judgment of
the Administrator, are or will be contributors to the long-term success of the
Corporation will be eligible to receive Awards under the Plan. The mere status
of an individual as an employee, Director or otherwise, shall not entitle such
individual to an Award hereunder.
ARTICLE 6. AWARDS


6.1     Types of Awards for Officers and other Employees: Awards for officers
and other employees under the Plan may consist of: stock options (either
incentive stock options, within the meaning of Section 422 of the Code, or
nonstatutory stock options), stock appreciation rights, performance shares,
restricted stock grants, and other stock-based awards (as described in Article
11 (Other Stock-Based and Combination Awards) of the Plan). Awards of
performance shares and restricted stock may provide the Participant with
dividends and voting rights prior to Vesting. Awards under the Plan will not
include stock-based awards issued by the Corporation in the conversion or
replacement of, or in substitution or exchange for, outstanding stock-based
awards previously issued by a corporation or other business entity (not
including a Subsidiary) acquired by the Corporation or otherwise a party to a
merger or other business combination transaction with the Corporation.
6.2    Types of Awards for Non-Employee Directors: Awards for non-employee
Directors under the Plan may consist of: nonstatutory stock options (but not
incentive stock options, within the meaning of Section 422 of the Code), stock
appreciation rights, and restricted stock grants. Awards of restricted stock may
provide the Participant with dividends or dividend equivalents and voting rights
prior to Vesting. Awards under the Plan will not include stock-based awards
issued by the Corporation in the conversion or replacement of, or in
substitution or exchange for, outstanding stock-based awards previously issued
by a corporation or other business entity (not including a Subsidiary) acquired
by the Corporation or otherwise a party to a merger or other business
combination transaction with the Corporation.


6.3     Canadian Residents: Restricted Stock Units may be awarded to officers,
other employees or non-employee Directors who are residents of Canada and may
provide the Participant with dividend equivalents prior to Vesting.
6.4    Award Agreements. Each Award will be evidenced by a written Award
Agreement between Corporation and the Participant. Award Agreements may, subject
to the provisions of the Plan, contain any provision approved by the
Administrator, including Vesting requirements, exercise price, performance
criteria, exercise and/or distribution provisions, and forfeiture provisions
applicable to the Award. Any Award Agreement may make provision for any matter
that is within the discretion of the Administrator or may retain the
Administrator's discretion to approve or authorize any action with respect to
the Award during the term of the Award Agreement.


6.5    Nonuniform Determinations. The Administrator's determinations under the
Plan or under one or more Award Agreements, including without limitation, (a)
the selection of Participants to receive Awards, (b) the type, form, amount, and
timing of Awards, (c) the terms of specific Award Agreements, (d) Vesting of an
Award, (e) the status of the Award (whether or not




--------------------------------------------------------------------------------




Vested) after termination of employment or service, and (f) elections and
determinations made by the Administrator with respect to exercise or payments of
Awards, need not be uniform and may be made by the Administrator selectively
among Participants and Awards, whether or not Participants are similarly
situated. The Administrator may impose restrictions, including confidentiality,
non-compete and non-solicitation restrictions, on the grant, Vesting, exercise
and/or payment of any Award, as the Administrator deems appropriate.


6.6    Provisions Governing All Awards. All Awards will be subject to the
following provisions:
(a)Transferability. Except as otherwise provided in this Section 6.6(a), each
Award (but not Shares issued following Vesting or exercise of an Award) will not
be transferable other than by will or the laws of descent and distribution and
Awards requiring exercise will be exercisable during the lifetime of the
Participant only by the Participant or, in the event the Participant becomes
legally incompetent, by the Participant's guardian or legal representative.
Notwithstanding the foregoing, the Administrator, in its discretion, may include
in any Award Agreement a provision that the Award is transferable, without
payment of consideration, to immediate family members of the Participant or to a
trust for the benefit of or a partnership composed solely of such family
members, but in no event will any Award granted under the Plan be transferred
for value.
(b)Employment Rights. Neither the adoption of the Plan nor the granting of any
Award will confer on any person the right to continued employment with the
Corporation, nor will it interfere in any way with the right of the Corporation
to terminate such person's employment at any time for any reason, with or
without cause.
(c)Effect of Change in Control. The Administrator may, in its discretion,
include in any Award Agreement a provision that, upon the effective date of a
Change in Control of Corporation, all or a specified portion of the Award (i)
will become fully Vested, (ii) will terminate, or (iii) may be converted into
shares of an acquirer. In any such Change in Control provision, the
Administrator may provide whether or to what extent such acceleration in the
Vesting of an Award will be conditioned to avoid resulting in an "excess
parachute payment" within the meaning of Section 280G(b) of the Code.
6.7    Prohibition on Repricing. Except for adjustments pursuant to Article 12
(Adjustments upon Certain Changes in Capitalization) hereof, at no time shall
the exercise price of a stock option or the grant price of a stock appreciation
right granted hereunder be subsequently repriced during the period of its
exercisability. For purposes of this Section, repricing means any of the
following or any other action that has the same effect:
(d)Lowering the exercise or grant price after the stock option or stock
appreciation right is granted or granting replacement stock options or stock
appreciation rights with lower exercise or grant prices;
(e)Any other action that is treated as a repricing under generally accepted
accounting principles; or
(f)Canceling a stock option or stock appreciation right at a time when its
exercise or grant price exceeds the Fair Market Value of the underlying Shares,
in exchange for cash or another stock-based award, unless the cancellation and
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction.






--------------------------------------------------------------------------------




ARTICLE 7. STOCK OPTIONS


1.General. Subject to adjustment pursuant to Article 12 of the Plan, the
exercise price for each stock option may not be less than 100 percent of the
Fair Market Value of the Common Stock on the date of grant. Stock options will
be exercisable for such period as specified by the Administrator in the
applicable Award Agreement, but in no event may options be exercisable for a
period of more than ten years after their date of grant. No award of stock
options will include the right to receive dividends or dividend equivalents.
2.Exercise. The exercise price of each Share as to which a stock option is
exercised must be paid in full at the time of exercise. The Administrator may,
in its discretion, provide in any Award Agreement for a stock option that
payment of the exercise price may be made:
(a)in cash;
(b)by tender of Shares owned by the Participant valued at Fair Market Value as
of the date of exercise, subject to such guidelines for the tender of Shares as
the Administrator may establish;
(c)in Shares otherwise issuable to Participant upon exercise of the stock option
valued at Fair Market Value as of the date of exercise ("Net Exercise");
(d)in such other consideration as the Administrator deems appropriate; or
(e)in a combination of cash, shares of Common Stock (whether then owned or
issuable on exercise), and such other consideration as the Administrator deems
appropriate.
3.Incentive Stock Options. In the case of an Option designated as an incentive
stock option for an employee of the Corporation, the terms of the option and the
Award Agreement must conform with the statutory and regulatory requirements
specified pursuant to Section 422 of the Code, as in effect on the date such
incentive stock option is granted.


ARTICLE 8. STOCK APPRECIATION RIGHTS


1.Stock appreciation rights may be granted in tandem with a stock option, in
addition to a stock option, or may be freestanding and unrelated to a stock
option. Stock appreciation rights granted in tandem or in addition to a stock
option may be granted either at the same time as the stock option or at a later
time. A stock appreciation right will entitle the Participant to receive from
the Corporation an amount equal to the increase in the Fair Market Value of a
Share on the exercise of the stock appreciation right over the grant price.
Subject to adjustment pursuant to Article 12 (Adjustments upon Certain Changes
in Capitalization) of the Plan, the grant price for each stock appreciation
right may not be less than 100 percent of the Fair Market Value of the Common
Stock on the date of grant, and in no event may stock appreciation rights be
exercisable for a period of more than ten years after their date of grant. The
Administrator may determine in its discretion whether the stock appreciation
right may be settled in cash, Shares, or a combination of cash and Shares. No
award of stock appreciation rights will include the right to receive dividends
or dividend equivalents.


ARTICLE 9. PERFORMANCE SHARES


1.General. Performance shares may be granted in the form of actual Shares or
Share units having a value equal to Shares. An Award of performance shares will
be granted to a Participant




--------------------------------------------------------------------------------




subject to such terms and conditions set forth in the Award Agreement as the
Administrator deems appropriate, including, without limitation, the condition
that the performance shares or a portion thereof will Vest only in the event
specified performance goals are met within a specified performance period of not
less than one year, and as further set forth in the Award Agreement. An Award
Agreement for a performance share Award may also, in addition to specifying
performance goals, condition Vesting of such Award on continued employment for a
period specified in the Award Agreement. In the event that a stock certificate
is issued in respect of performance shares, the certificate will be registered
in the name of the Participant but will be held by the Corporation until the
time the performance shares become Vested. The performance conditions and the
length of the performance period will be determined by the Administrator subject
to the minimum limits described in this paragraph. The Administrator may, in its
discretion, reduce or eliminate the Vesting of performance shares if, in the
Administrator's judgment, it determines that the Vesting of the performance
share Award is not appropriate given actual performance over the applicable
performance period. The Administrator, in its sole discretion, may provide in an
Award Agreement whether performance shares granted in the form of Share units
will be paid in cash, Shares, or a combination of cash and Shares. Any
performance share Award may provide for the payment of dividends or dividend
equivalents to the holder thereof either in cash or in Shares, subject in all
cases to deferral and payment on a contingent basis based on the Participant's
earning of the performance shares with respect to which such dividends or
dividend equivalents are paid.


2.Performance Goals for Executive Officers. The performance goals for
performance share awards granted to executive officers of the Corporation may
relate to corporate performance, business unit performance, or a combination of
both.
Corporate performance goals will be based on financial performance goals related
to the performance of Corporation as a whole and may include one or more
measures related to earnings, profitability, efficiency, or return to
stockholders such as earnings per share, operating profit, stock price, costs of
production, cash flow, revenue growth, return on equity, return on assets,
return on invested capital, or other measures.
Business unit performance goals will be based on a combination of financial
goals and strategic goals related to the performance of an identified business
unit for which a Participant has responsibility. Strategic goals for a business
unit may include one or a combination of objective factors relating to success
in implementing strategic plans or initiatives, introductory products,
constructing facilities, or other identifiable objectives. Financial goals for a
business unit may include the degree to which the business unit achieves one or
more objective measures related to its revenue growth, earnings, profitability,
efficiency, operating profit, costs of production, cash flow, return on equity,
return on assets, return on invested capital, or other measures.
Any corporate or business unit goals may be expressed as absolute amounts or as
ratios or percentages. Success may be measured against various standards,
including budget targets, improvement over prior periods, and performance
relative to other companies, business units, or industry groups.




--------------------------------------------------------------------------------




ARTICLE 10. RESTRICTED STOCK


Restricted stock may be granted in the form of actual Shares, Share units having
a value equal to Shares, or other rights to receive Shares in the future. A
restricted stock Award will be subject to such terms and conditions set forth in
the Award Agreement as the Administrator deems appropriate, including, without
limitation, restrictions on the sale, assignment, transfer, or other disposition
of such restricted stock and provisions that such restricted stock, Share units
or other rights to receive Shares be forfeited upon termination of the
Participant's employment for specified reasons within a specified period of time
or upon other conditions, as set forth in the Award Agreement. The Award
Agreement for a restricted stock Award may also, in addition to conditioning
Vesting of the Award on continued employment (in no case for an employee of the
Corporation will such Vesting period be less than three years, but Vesting may
occur ratably over such three-year period, and in no case for a non-employee
Director will such Vesting period be less than one year), further condition
Vesting on attainment of performance goals (in no case will such Vesting period
be less than one year). Such Awards will be subject to the same limitations on
types of performance goals as provided in Article 9 of the Plan. In the event
that a stock certificate is issued in respect of restricted stock, such
certificate will be registered in the name of the Participant but will be held
by the Corporation until the end of the restricted period. The employment
conditions and the length of the period for Vesting of restricted stock Awards
will be established by the Administrator at the time of grant and set forth in
the Award Agreement. The Administrator, in its sole discretion, may provide in
an Award Agreement whether restricted stock granted in the form of Share units
will be paid in cash, Shares, or a combination of cash and Shares. Any
restricted stock Award may provide for the payment of dividends or dividend
equivalents to the holder thereof either in cash or in Shares, provided that
dividends or dividend equivalents on restricted stock Awards that Vest on
attainment of performance goals will be deferred until and paid contingent upon
the achievement of the applicable performance goals.
ARTICLE 11. OTHER STOCK-BASED AND COMBINATION AWARDS


The Administrator may grant other Awards under the Plan pursuant to which Shares
are or may in the future be acquired, or Awards denominated in or measured by
Share equivalent units, including Awards valued using measures other than the
market value of Shares. For such other stock-based awards that are granted to
executive officers of the Corporation and that condition Vesting of such Awards,
in whole or in part, on attaining performance goals, such Awards will be subject
to the same limitations on types of performance goals as provided in Article 9
of the Plan. The Administrator may also grant Awards under the Plan in tandem or
combination with other Awards or in exchange for Awards, or in tandem or
combination with, or as alternatives to, grants or rights under any other
employee plan of the Corporation.
ARTICLE 12. ADJUSTMENTS UPON CERTAIN CHANGES IN CAPITALIZATION


In the event of a stock split (including a reverse stock split), a stock
dividend or an Extraordinary Distribution affecting the Corporation's Common
Stock, the Administrator will adjust, proportionally, the number and kind of
Shares or other securities issued or reserved for




--------------------------------------------------------------------------------




issuance pursuant to the Plan, the limits on Awards to Participants, and the
terms of outstanding Awards to reflect the effect of such stock split, stock
dividend or Extraordinary Distribution.
In the event of any merger or consolidation, separation (including a spin-off),
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code), partial or complete liquidation, or
other corporate transaction or change in capitalization affecting the Common
Stock not specifically addressed above (a “Material Business Event”), the
Administrator in its sole discretion shall make such substitution or adjustment,
if any, that it deems to be equitable as to the number and kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
outstanding Awards, to the limits on outstanding Awards to Participants, to the
exercise price or grant price applicable to outstanding Awards, the amount and
type of payment to be received under outstanding Awards, and any other revisions
to outstanding Awards to reflect the effect of such event. Additionally, upon
any such Material Business Event, the Administrator, in its sole discretion,
shall make appropriate adjustments and modifications in the terms and conditions
of outstanding Awards under this Plan, including modifications and accelerations
of Vesting provisions, performance goals or targets and restriction periods. The
determination of the occurrence of a Material Business Event, as well the
appropriate adjustments or modifications, shall be made in the sole discretion
of the Administrator, and its determinations shall be conclusive and binding on
all interested parties, including Participants under this Plan.
ARTICLE 13. AMENDMENT AND TERMINATION


The Board may amend, modify, suspend, add to, or terminate the Plan or any
portion of the Plan at any time, provided no amendment may be made without
stockholder approval if such approval is required by applicable law or the
requirements of an applicable stock exchange. No amendment to the Plan will be
deemed to be an amendment to any outstanding Award issued prior to such
amendment; provided, however, that the Administrator may amend any outstanding
Award in whole or in part from time to time. Any such amendment which the
Administrator determines, in its sole discretion, to be necessary or appropriate
to conform the Award to, or otherwise satisfy, any legal requirement (including,
without limitation, the provisions of Code Section 162(m) and Code Section 490A
or the regulations or rulings promulgated thereunder), may be made retroactively
or prospectively and without the approval or consent of the Participant.
Additionally, the Administrator may, without the approval or consent of the
Participant, make adjustments in the terms and conditions of an Award in
recognition of unusual or nonrecurring events affecting the Corporation or the
financial statements of the Corporation in order to prevent the dilution or
enlargement of the benefits intended to be made available pursuant to the Award;
provided, that no adjustment will be made where such action would result in the
loss of the otherwise available exemption for the Award under Section 162(m) of
the Code.
ARTICLE 14. MISCELLANEOUS


1.Tax Withholding. The Corporation will have the right to deduct from any
settlement of any Award under the Plan, including the delivery or Vesting of
Shares, any federal, state, or local taxes of any kind required by law to be
withheld with respect to such payments or to take such other action as may be
necessary in the opinion of the Corporation to satisfy all obligations for the
payment




--------------------------------------------------------------------------------




of such taxes. The recipient of any payment or distribution under the Plan must
make arrangements satisfactory to the Corporation for the satisfaction of any
such withholding tax obligations. The Corporation will not be required to make
any such payment or distribution under the Plan until such obligations are
satisfied. The Board or the committee of the Board designated to administer the
Plan, in its discretion, may permit a Participant to satisfy the Participant's
federal, state, or local tax, or tax withholding obligations with respect to an
Award by having the Corporation retain the number of Shares having a Fair Market
Value equal to the amount of taxes or withholding taxes. In no event will the
fair market value of the Common Stock to be retained pursuant to this Section
14.1 to satisfy applicable withholding taxes in connection with the benefit
exceed the minimum amount of taxes required to be withheld.
2.Code Section 409A. Notwithstanding anything to the contrary contained in this
Plan, to the extent that the Administrator determines that any Award granted
under this Plan is subject to Code Section 409A and unless otherwise specified
in the applicable Award Agreement, the agreement evidencing such Award shall
incorporate terms and conditions that are intended to avoid the consequences
described in Code Section 409A(a)(1), and to the maximum extent permitted under
applicable law (and unless otherwise stated in the applicable Award Agreement),
this Plan and the Award Agreements shall be interpreted in a manner that results
in their conforming to the requirements of Code Section 409A(a) and any
Department of Treasury Regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”). Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that a Participant holding
an Award that constitutes “deferred compensation” under Section 409A and the
Guidance is a “specified employee” (also as defined thereunder), no distribution
or payment of any amount shall be made before a date that is six (6) months
following the date of such Participant's “separation from service” (as defined
in Section 409A and the Guidance) or, if earlier, the date of the Participant's
death.
3.Securities Law Restrictions. No Shares will be issued under the Plan unless
counsel for the Corporation is satisfied that such issuance will be in
compliance with applicable federal and state securities laws. Certificates for
Shares delivered under the Plan may be subject to such stop-transfer orders and
other restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law. The Administrator may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. The Administrator may postpone any grant, exercise, Vesting
or payment of an Award for such time as the Administrator in its sole discretion
may deem necessary in order to permit the Corporation (a) to effect, amend or
maintain any necessary registration of the Plan or the Shares issuable pursuant
to the Award under application federal and state securities laws; (b) to take
any action in order to (i) list such Shares on a stock exchange if the Shares
are not then listed on such exchange, or (ii) comply with restrictions or
regulations incident to the maintenance of a public market for its Shares; (c)
to determine that such Shares are exempt from such registrations or that no
action of the kind referred to in (b)(ii) above needs to be taken; (d) to comply
with any other applicable law; or (e) to otherwise comply with any prohibition
on such acts or payments during any applicable blackout period. Any such
postponement shall not extent the term of the Award and neither the Corporation
nor its directors or officers nor the




--------------------------------------------------------------------------------




Administrator shall have any obligation or liability to any Participant or to
any other person with respect to Shares or payments as to which the Award shall
lapse because of such postponement.
4.No Trust Relationship. Nothing contained in this Plan and no action taken
pursuant to the provisions of this Plan shall create or shall be construed to
create a trust or any kind, or a fiduciary relationship between the Corporation,
the Administrator or any officers or directors, on the other hand, and any
Participant or any other person or entity on the other hand.
5.Governing Law. Except with respect to references to the Code or federal
securities laws, the Plan and all actions taken thereunder will be governed by
and construed in accordance with the laws of the state of Tennessee.


ARTICLE 15. STOCKHOLDER APPROVAL


The Plan was approved by the Board on March 18, 2013, and is submitted for
approval by stockholders at the 2013 annual meeting of stockholders.








